Exhibit 10.27

Ward – Time-Vesting RSUs

ELOXX PHARMACEUTICALS, INC.

RESTRICTED STOCK UNIT GRANT NOTICE

(INDUCEMENT GRANT OUTSIDE OF THE

AMENDED AND RESTATED

SEVION THERAPEUTICS, INC. 2008 INCENTIVE COMPENSATION PLAN)

As an inducement material to Participant’s entering into employment with Eloxx
Pharmaceuticals, Inc. (the “Corporation”), the Corporation hereby awards to the
individual named below (the “Participant”) a Restricted Stock Unit Award for the
number of shares of the Corporation’s Common Stock (“Restricted Stock Units”)
set forth below (the “Award”). The Award is granted outside of the Corporation’s
Amended and Restated 2008 Incentive Compensation Plan (the “Plan”) but is
subject to all of the terms and conditions as set forth in this notice of grant
(this “Restricted Stock Unit Grant Notice”) and in the Plan (as if it had been
granted under the Plan) and the Restricted Stock Unit Agreement (the “Award
Agreement”), both of which are attached hereto and incorporated herein in their
entirety. Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan or the Award Agreement. In the event of any conflict
between the terms in the Award and the Plan, the terms of the Plan shall
control.

 

Participant:   Robert Ward Date of Grant:   December 26, 2017 Vesting
Commencement Date:   December 26, 2017 Number of Restricted Stock Units/Shares:
  640,785

 

Vesting Schedule: One-third of the Restricted Stock Units shall vest on the
first anniversary of the Vesting Commencement Date and in 12 equal quarterly
installments on each quarterly anniversary of such date with such last
installment vesting on the fourth anniversary of the Vesting Commencement Date,
subject to Participant’s continued Service through such date.

In addition, the Restricted Stock Units may be eligible for accelerated vesting
if and to the extent provided in the Participant’s individual employment or
service agreement with the Corporation, including Sections 5(b) and 8 thereof.

 

Issuance Schedule: Subject to any adjustment pursuant to Article One, Section
V.G. of the Plan, one share of Common Stock will be issued for each Restricted
Stock Unit that vests at the time set forth in Section 6 of the Award Agreement.

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the Award
Agreement and the Plan. Participant further acknowledges that as of the Date of
Grant, this Restricted Stock Unit Grant Notice, the Award Agreement and the Plan
set forth the entire understanding between Participant and the Corporation
regarding the acquisition of the Common Stock pursuant to the Award specified
above and supersede all prior oral and written agreements on the terms of this
Award with the exception, if applicable, of (i) the written employment agreement
or offer letter entered into between the Company and Participant specifying the



--------------------------------------------------------------------------------

terms that should govern this specific Award and (ii) any compensation recovery
or “clawback” policy that is adopted by the Corporation or is otherwise required
by applicable law.

By accepting this Award, Participant acknowledges having received and read the
Restricted Stock Unit Grant Notice, the Award Agreement and the Plan and agrees
to all of the terms and conditions set forth in these documents. By accepting
this Award, Participant consents to receive Plan documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Corporation or another third party designated
by the Corporation.

 

ELOXX PHARMACEUTICALS, INC.     PARTICIPANT By:   /s/ Gregory Weaver       /s/
Robert E. Ward   Signature       Signature Title:  

Chief Financial Officer

    Date:  

March 5, 2018

Date:  

March 5, 2018

     

ATTACHMENTS: Award Agreement and 2008 Incentive Compensation Plan (as amended
and restated effective December 15, 2014)



--------------------------------------------------------------------------------

ELOXX PHARMACEUTICALS, INC.

INDUCEMENT GRANT OUTSIDE OF THE

AMENDED AND RESTATED

SEVION THERAPEUTICS, INC. 2008 INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK UNIT AGREEMENT

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Agreement (the “Award Agreement”) and in consideration of
your services, Eloxx Pharmaceuticals, Inc. (the “Corporation”) has awarded you
(“Participant”) a Restricted Stock Unit Award (the “Award”) for the number of
Restricted Stock Units/shares indicated in the Grant Notice. The Award is
granted in compliance with NASDAQ Listing Rule 5634(c)(4) as a material
inducement to you entering into employment with the Corporation. The Award is
granted outside of, but subject to the terms of, the Corporation’s 2008
Incentive Compensation Plan (as amended and restated effective December 15,
2014, the “Plan”) and other relevant Plan provisions as if the Award had been
granted as a Restricted Stock Unit Award under Article Two, Section IV of the
Plan, provided that for the avoidance of doubt, the shares of Common Stock
issued under the Award shall not reduce and shall have no impact on the number
of shares available for grant under the Plan. Capitalized terms not explicitly
defined in this Award Agreement or the Grant Notice shall have the same meanings
given to them in the Plan. The terms of your Award, in addition to those set
forth in the Grant Notice, are as follows.

1.    GRANT OF THE AWARD. This Award represents the right to be issued on a
future date one share of Common Stock for each Restricted Stock Unit that vests
on the applicable vesting date(s) (subject to any adjustment under Section 3
below) as indicated in the Grant Notice. As of the Date of Grant, the
Corporation will credit to a bookkeeping account maintained by the Corporation
for your benefit (the “Account”) the number of Restricted Stock Units/shares of
Common Stock subject to the Award.

2.    VESTING. Subject to the limitations contained herein and in your
Employment Agreement, your Award will vest, if at all, in accordance with the
vesting schedule provided in the Grant Notice, provided that vesting will cease
upon the termination of your Service. Except as otherwise provided in the Grant
Notice, upon such termination of your Service, the Restricted Stock Units/shares
of Common Stock credited to the Account that were not vested on the date of such
termination will be forfeited at no cost to the Corporation and you will have no
further right, title or interest in or to such underlying shares of Common
Stock.

3.    NUMBER OF SHARES. The number of Restricted Stock Units/shares subject to
your Award may be adjusted from time to time for events described in Article
One, Section V.G. of the Plan. Any additional Restricted Stock Units, shares,
cash or other property that becomes subject to the Award pursuant to this
Section 3, if any, shall be subject, in a manner determined by the Plan
Administrator, to the same forfeiture restrictions, restrictions on
transferability, and time and manner of delivery as applicable to the other
Restricted Stock Units and shares covered by your Award. Notwithstanding the
provisions of this Section 3, no fractional shares or rights for fractional
shares of Common Stock shall be created pursuant to this Section 3. Any fraction
of a share will be rounded down to the nearest whole share.

4.    SECURITIES LAW COMPLIANCE. You may not be issued any Common Stock under
your Award unless the shares of Common Stock underlying the Restricted Stock
Units are either (i) then registered under the Securities Act, or (ii) the
Corporation has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award must also comply
with other applicable laws and regulations governing the Award, and you shall
not receive such Common Stock if

 

1



--------------------------------------------------------------------------------

the Corporation determines that such receipt would not be in material compliance
with such laws and regulations.

5.    TRANSFER RESTRICTIONS. Prior to the time that shares of Common Stock have
been delivered to you, you may not transfer, pledge, sell or otherwise dispose
of this Award or the shares issuable in respect of your Award, except as
expressly provided in this Section 5. For example, you may not use shares that
may be issued in respect of your Restricted Stock Units as security for a loan.
The restrictions on transfer set forth herein will lapse upon delivery to you of
shares in respect of your vested Restricted Stock Units. Notwithstanding the
foregoing, by delivering written notice to the Corporation, in a form
satisfactory to the Corporation, you may designate a third party who, in the
event of your death, shall thereafter be entitled to receive any distribution of
Common Stock to which you were entitled at the time of your death pursuant to
this Award Agreement. In the absence of such a designation, your legal
representative will be entitled to receive, on behalf of your estate, such
Common Stock or other consideration.

(a)    Death. Your Award is transferable by will and by the laws of descent and
distribution. At your death, vesting of your Award will cease and your executor
or administrator of your estate shall be entitled to receive, on behalf of your
estate, any Common Stock or other consideration that vested but was not issued
before your death.

(b)    Domestic Relations Orders. Upon receiving written permission from the
Plan Administrator or its duly authorized designee, and provided that you and
the designated transferee enter into transfer and other agreements required by
the Corporation, you may transfer your right to receive the distribution of
Common Stock or other consideration hereunder, pursuant to a domestic relations
order or marital settlement agreement that contains the information required by
the Corporation to effectuate the transfer. You are encouraged to discuss the
proposed terms of any division of this Award with the Corporation General
Counsel prior to finalizing the domestic relations order or marital settlement
agreement to verify that you may make such transfer, and if so, to help ensure
the required information is contained within the domestic relations order or
marital settlement agreement.

6.    DATE OF ISSUANCE.

(a)    The issuance of shares in respect of the Restricted Stock Units is
intended to comply with Treasury Regulations Section 1.409A-1(b)(4) and will be
construed and administered in such a manner. Subject to the satisfaction of the
withholding obligations set forth in this Award Agreement, in the event one or
more Restricted Stock Units vests, the Corporation shall issue to you one share
of Common Stock for each Restricted Stock Unit that vests on the applicable
vesting date(s) described in the Grant Notice (subject to any adjustment under
Section 3 above). The issuance date determined by this paragraph is referred to
as the “Original Issuance Date”.

(b)    If the Original Issuance Date falls on a date that is not a business day,
delivery shall instead occur on the next following business day.

(i)    the Original Issuance Date does not occur (1) during an “open window
period” applicable to you, as determined by the Corporation in accordance with
the Corporation’s then-effective policy on trading in Corporation securities, or
(2) on a date when you are otherwise permitted to sell shares of Common Stock on
an established stock exchange or stock market, and

(ii)    either (1) Withholding Taxes do not apply, or (2) the Corporation
decides, prior to the Original Issuance Date, (A) not to satisfy the Withholding
Taxes by withholding

 

2



--------------------------------------------------------------------------------

shares of Common Stock from the shares otherwise due, on the Original Issuance
Date, to you under this Award, and (B) not to permit you to pay your Withholding
Taxes in cash,

then the shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
shares of the Corporation’s Common Stock in the open public market, but in no
event later than December 31 of the calendar year in which the Original Issuance
Date occurs (that is, the last day of your taxable year in which the Original
Issuance Date occurs), or, if and only if permitted in a manner that complies
with Treasury Regulations Section 1.409A-1(b)(4), no later than the date that is
the 15th day of the third calendar month of the applicable year following the
year in which the shares of Common Stock under this Award are no longer subject
to a “substantial risk of forfeiture” within the meaning of Treasury Regulations
Section 1.409A-1(d).

(c)    The form of delivery of the shares of Common Stock in respect of your
Award (e.g., a stock certificate or electronic entry evidencing such shares)
shall be determined by the Corporation.

7.    DIVIDENDS. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from an adjustment pursuant to Article One, Section V.G. of the Plan;
provided, however, that this sentence will not apply with respect to any shares
of Common Stock that are delivered to you in connection with your Award after
such shares have been delivered to you.

8.    RESTRICTIVE LEGENDS. The shares of Common Stock issued under your Award
shall be endorsed with appropriate legends as determined by the Corporation.

9.    EXECUTION OF DOCUMENTS. You hereby acknowledge and agree that the manner
selected by the Corporation by which you indicate your consent to your Grant
Notice is also deemed to be your execution of your Grant Notice and of this
Award Agreement. You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Award.

10.    AWARD NOT A SERVICE CONTRACT.

(a)    Nothing in this Award Agreement (including, but not limited to, the
vesting of your Award or the issuance of the shares subject to your Award), the
Plan or any covenant of good faith and fair dealing that may be found implicit
in this Award Agreement or the Plan shall: (i) confer upon you any right to
continue in the employ of, or affiliation with, the Corporation or a Parent or
Subsidiary; (ii) constitute any promise or commitment by the Corporation or a
Parent or Subsidiary regarding the fact or nature of future positions, future
work assignments, future compensation or any other term or condition of
employment or affiliation; (iii) confer any right or benefit under this Award
Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Award Agreement or Plan; or (iv) deprive the Corporation
of the right to terminate you at will and without regard to any future vesting
opportunity that you may have.

(b)    The Corporation has the right to reorganize, sell, spin-out or otherwise
restructure one or more of its businesses or Subsidiaries at any time or from
time to time, as it deems appropriate (a “reorganization”). Such a
reorganization could result in the termination of your Service, or the
termination of Parent or Subsidiary status of your employer and the loss of
benefits available to you under this Award Agreement, including but not limited
to, the termination of the right to continue vesting in the Award. This Award
Agreement, the Plan, the transactions contemplated hereunder and the vesting

 

3



--------------------------------------------------------------------------------

schedule set forth herein or any covenant of good faith and fair dealing that
may be found implicit in any of them do not constitute an express or implied
promise of continued engagement as an employee or consultant for the term of
this Award Agreement, for any period, or at all, and shall not interfere in any
way with the Corporation’s right to conduct a reorganization.

11.    WITHHOLDING OBLIGATIONS.

(a)    On each vesting date, and on or before the time you receive a
distribution of the shares underlying your Restricted Stock Units, and at any
other time as reasonably requested by the Corporation in accordance with
applicable tax laws, you hereby authorize any required withholding from the
Common Stock issuable to you and/or otherwise agree to make adequate provision
in cash for any sums required to satisfy the federal, state, local and foreign
tax withholding obligations of the Corporation or any a Parent or Subsidiary
that arise in connection with your Award (the “Withholding Taxes”).
Specifically, pursuant to Section 11(d), you have agreed to a “same day sale”
commitment with a broker-dealer that is a member of the Financial Industry
Regulatory Authority (a “FINRA Dealer”) whereby you have irrevocably agreed to
sell a portion of the shares to be delivered in connection with your Restricted
Stock Units to satisfy the Withholding Taxes and whereby the FINRA Dealer
committed to forward the proceeds necessary to satisfy the Withholding Taxes
directly to the Corporation and/or its Parents or Subsidiaries. If, for any
reason, such “same day sale” commitment pursuant to section 11(d) does not
result in sufficient proceeds to satisfy the Withholding Taxes or would be
prohibited by applicable law at the applicable time, you hereby authorize the
Corporation and/or the relevant Parent or Subsidiary, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Withholding Taxes by one or a combination of the following: (i) withholding from
any compensation otherwise payable to you by the Corporation or any Parent or
Subsidiary; (ii) causing you to tender a cash payment (which may be in the form
of a check, electronic wire transfer or other method permitted by the
Corporation); or (iii) withholding shares of Common Stock from the shares of
Common Stock issued or otherwise issuable to you in connection with your
Restricted Stock Units with a fair market value (measured as of the date shares
of Common Stock are issued to you) equal to the amount of such Withholding
Taxes; provided, however, that the number of such shares of Common Stock so
withheld will not exceed the amount necessary to satisfy the Corporation’s
required tax withholding obligations using the minimum statutory withholding
rates for federal, state, local and, if applicable, foreign tax purposes,
including payroll taxes, that are applicable to supplemental taxable income;
and, provided, further, that to the extent necessary to qualify for an exemption
from application of Section 16(b) of the Exchange Act, if applicable, such share
withholding procedure will be subject to the prior approval of the Corporation’s
Compensation Committee.

(b)    Unless the tax withholding obligations of the Corporation and/or any
Parent or Subsidiary are satisfied, the Corporation shall have no obligation to
deliver to you any Common Stock or other consideration pursuant to this Award.

(c)    In the event the Corporation’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Corporation’s withholding obligation was
greater than the amount withheld by the Corporation, you agree to indemnify and
hold the Corporation harmless from any failure by the Corporation to withhold
the proper amount.

12.    TAX CONSEQUENCES. The Corporation has no duty or obligation to minimize
the tax consequences to you of this Award and shall not be liable to you for any
adverse tax consequences to you arising in connection with this Award. You are
hereby advised to consult with your own personal tax, financial and/or legal
advisors regarding the tax consequences of this Award and by signing the Grant
Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so. You

 

4



--------------------------------------------------------------------------------

understand that you (and not the Corporation) shall be responsible for your own
tax liability that may arise as a result of this investment or the transactions
contemplated by this Award Agreement.

13.    UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Corporation with
respect to the Corporation’s obligation, if any, to issue shares or other
property pursuant to this Award Agreement. You shall not have voting or any
other rights as a stockholder of the Corporation with respect to the shares to
be issued pursuant to this Award Agreement until such shares are issued to you
pursuant to Section 6 of this Award Agreement. Upon such issuance, you will
obtain full voting and other rights as a stockholder of the Corporation. Nothing
contained in this Award Agreement, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Corporation or any other person.

14.    NOTICES. Any notice or request required or permitted hereunder shall be
given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (i) the date of personal delivery, including
delivery by express courier, or delivery via electronic means, or (ii) the date
that is five (5) days after deposit in the United States Post Office (whether or
not actually received by the addressee), by registered or certified mail with
postage and fees prepaid, addressed at the following addresses, or at such other
address(es) as a party may designate by ten (10) days’ advance written notice to
each of the other parties hereto:

 

CORPORATION:    Eloxx Pharmaceuticals, Inc.   

Attn: Plan Administrator

950 Winter Street, 4th Floor North

   Waltham, MA 02451 PARTICIPANT:    Your address as on file with the
Corporation at the time notice is given

15.    HEADINGS. The headings of the Sections in this Award Agreement are
inserted for convenience only and shall not be deemed to constitute a part of
this Award Agreement or to affect the meaning of this Award Agreement.

16.    ADDITIONAL ACKNOWLEDGEMENTS. You hereby consent and acknowledge that:

(a)    The future value of your Award is unknown and cannot be predicted with
certainty. You do not have, and will not assert, any claim or entitlement to
compensation, indemnity or damages arising from the termination of this Award or
diminution in value of this Award and you irrevocably release the Corporation,
its Parents and Subsidiaries and, if applicable, your employer, if different
from the Corporation, from any such claim that may arise.

(b)    The rights and obligations of the Corporation under your Award shall be
transferable by the Corporation to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Corporation’s successors and assigns.

(c)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Corporation to carry out
the purposes or intent of your Award.

 

5



--------------------------------------------------------------------------------

(d)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

(e)    This Award Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(f)    All obligations of the Corporation under the Plan and this Award
Agreement shall be binding on any successor to the Corporation, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Corporation.

(g)    Neither the Corporation nor any Subsidiary or Affiliate shall be liable
for any exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the Award or of any amounts due to
you pursuant to the settlement of the Award or the subsequent sale of any shares
of Common Stock acquired upon settlement.

17.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan as if the Award had been granted under the Plan, the provisions of
which are hereby made a part of your Award, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. Your Award (and any
compensation paid or shares issued under your Award) is subject to recoupment in
accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Corporation and any compensation recovery policy otherwise required by
applicable law. No recovery of compensation under such a clawback policy will be
an event giving rise to a right to voluntarily terminate employment upon a
resignation for “good reason,” or for a “constructive termination” or any
similar term under any plan of or agreement with the Corporation.

18.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Award Agreement shall not be included as compensation, earnings, salaries,
or other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Corporation or any Parent or
Subsidiary except as such plan otherwise expressly provides. The Corporation
expressly reserves its rights to amend, modify, or terminate any or all of the
employee benefit plans of the Corporation or any Parent or Subsidiary.

19.    CHOICE OF LAW. The interpretation, performance and enforcement of this
Award Agreement shall be governed by the law of the State of Delaware without
regard to that state’s conflicts of laws rules.

20.    SEVERABILITY. If all or any part of this Award Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Award
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Award Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

21.    OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act. In addition, you acknowledge receipt of the Corporation’s
Insider Trading Policy and the Corporation’s Blackout Policy.

 

6



--------------------------------------------------------------------------------

22.    AMENDMENT. This Award Agreement may not be modified, amended or
terminated except by an instrument in writing, signed by you and by a duly
authorized representative of the Corporation. Notwithstanding the foregoing,
this Award Agreement may be amended solely by the Plan Administrator by a
writing which specifically states that it is amending this Award Agreement, so
long as a copy of such amendment is delivered to you, and provided that, except
as otherwise expressly provided in the Plan, no such amendment materially
adversely affecting your rights hereunder may be made without your written
consent. Without limiting the foregoing, the Plan Administrator reserves the
right to change, by written notice to you, the provisions of this Award
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the Award as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to rights relating to that portion of the Award
which is then subject to restrictions as provided herein.

23.    COMPLIANCE WITH SECTION 409A OF THE CODE. This Award is intended to
comply with the “short-term deferral” rule set forth in Treasury Regulation
Section 1.409A-1(b)(4). Notwithstanding the foregoing, if it is determined that
the Award fails to satisfy the requirements of the short-term deferral rule and
is otherwise deferred compensation subject to Section 409A, and if you are a
“Specified Employee” (within the meaning set forth in Section 409A(a)(2)(B)(i)
of the Code) as of the date of your “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h) and without regard to any
alternative definition thereunder), then the issuance of any shares that would
otherwise be made upon the date of the separation from service or within the
first six (6) months thereafter will not be made on the originally scheduled
date(s) and will instead be issued in a lump sum on the earlier of: (i) the
fifth business day following your death, or (ii) the date that is six (6) months
and one day after the date of the separation from service, with the balance of
the shares issued thereafter in accordance with the original vesting and
issuance schedule set forth above, but if and only if such delay in the issuance
of the shares is necessary to avoid the imposition of adverse taxation on you in
respect of the shares under Section 409A of the Code. Each installment of shares
that vests is intended to constitute a “separate payment” for purposes of
Treasury Regulation Section 1.409A-2(b)(2)

* * * * *

This Award Agreement shall be deemed to be signed by the Corporation and the
Participant upon the signing or electronic acceptance by the Participant of the
Restricted Stock Unit Grant Notice to which it is attached.